Citation Nr: 1441825	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), initially evaluated as 50 percent disabling as of September 23, 2011.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel 



INTRODUCTION


The Veteran served on active duty in the United States Army from May 1980 to November 1981. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned a 30 percent disability evaluation.  In August 2011 and October 2011 rating decisions, the RO granted temporary 100 percent evaluations for hospitalization over 21 days from October 4, 2010, to October 31, 2010, and from November 18, 2007, to January 31, 2008, respectively.  In a December 2012 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling effective September 23, 2011.  Outside of the temporary 100 percent evaluations, the RO did not assign the maximum disability rating possible.  

In a July 2013 decision, the Board denied entitlement to a rating in excess of 30 percent prior to September 23, 2011, and in excess of 50 percent disabling thereafter, for PTSD.  It also remanded the issues of entitlement to an extra-schedular evaluation for PTSD and a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) to the Agency of Original Jurisdiction (AOJ).  

The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, an August 2014 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand as to the issue of entitlement to a rating in excess of 50 percent for PTSD from September 23, 2011.  

This case has been processed using the VBMS and VVA electronic claims system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013). 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The joint motion between the parties finds that the Board did not provide an adequate statement of reasons or bases for denying entitlement to a rating in excess of 50% for PTSD from September 23, 2011, and remanded the claim to afford the Board the opportunity to do so.  It specifically noted that the Board did not properly consider evidence of homicidal ideation and harming others in treatment records dated in March 2012, a July 2012 VA addendum opinion that the Veteran demonstrated profound functional impairment, and the Veteran's statements dated in March 2012.  

The record reflects that the Veteran has undergone additional mental health examination and treatment at VA since the most recent evidence considered by the Board in the now-vacated decision.  Specifically, the most recent treatment noted in the Board decision was dated in December 2012.  The VVA/VBMS record shows additional treatment since this time, suggests ongoing treatment to include inpatient hospitalization, and indicates that the Veteran was scheduled to undergo VA-ordered contract examination in August 2014.  However, the record does not show the results of any such examination.

Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for PTSD may exist.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Richmond VA Medical Center (VAMC), and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request and obtain updated VA treatment records and reports of examination dated through the present time from Richmond VAMC, to include an August 2014 VA-ordered contract examination for PTSD.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.

The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



